 1
 2
 3
 4
 5
 6
                         UNITED STATES DISTRICT COURT
 7
                       CENTRAL DISTRICT OF CALIFORNIA
 8
 9   LEE FRANCO,                             )   Case No.: 5:17-cv-01506-JLS-FFM
                                             )
10               Plaintiff,                  )   {PROPOSED} ORDER AWARDING
                                             )   EQUAL ACCESS TO JUSTICE ACT
11         vs.                               )   ATTORNEY FEES AND EXPENSES
                                             )   PURSUANT TO 28 U.S.C. § 2412(d)
12   NANCY A. BERRYHILL, Acting              )
     Commissioner of Social Security,        )
13                                           )
                 Defendant                   )
14                                           )
                                             )
15
16         Based upon the parties’ Stipulation for the Award and Payment of Equal
17   Access to Justice Act Fees, Costs, and Expenses:
18         IT IS ORDERED that fees and expenses in the amount of $3,950 as
19   authorized by 28 U.S.C. § 2412, be awarded subject to the terms of the Stipulation.
20   DATE: January 22, 2019
21                                 /s/ Frederick F. Mumm     s
                              THE HONORABLE FREDERICK F. MUMM
22                            UNITED STATES MAGISTRATE JUDGE
23
24
25
26

                                             -1-
